Citation Nr: 1825872	
Decision Date: 04/26/18    Archive Date: 05/07/18

DOCKET NO.  16-58 593	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in New Orleans, Louisiana


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for diabetes mellitus.

2. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for prostate cancer.

3. Entitlement to service connection for diabetes mellitus, to include as due to herbicide exposure. 

4. Entitlement to service connection prostate cancer, to include as due to herbicide exposure.  

5. Entitlement to service connection for an eye disorder (cataracts, cornea transplants and right eye blindness), to include secondary to claimed diabetes mellitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

G. Jackson, Counsel


INTRODUCTION

The Veteran served on active duty from April 1956 to April 1960 and from February 1961 to August 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2014 rating decision issued by the RO. 

VA has provided all appropriate notification and assistance to the Veteran in the development of the claim. In light of the favorable decision with regard to the claims decided, no further discussion of the duties to assist and notify is necessary.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.

The issue of entitlement to service connection for an eye disorder (cataracts, cornea transplants and right eye blindness) is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).



FINDINGS OF FACT

1. In a July 2009 rating decision, the AOJ declined to reopen a previously denied claim of service connection for diabetes mellitus; the Veteran did not perfect an appeal to this decision. New and material evidence was not received within one year of notification.  

2. The evidence added to the record subsequent to the July 2009 rating decision relates to an unestablished fact necessary to substantiate the claim and is not cumulative or redundant of that previously considered. 

3. In a July 2009 rating decision, the AOJ declined to reopen a previously denied claim of service connection for prostate cancer; the Veteran did not perfect an appeal to this decision. New and material evidence was not received within one year of notification.  

4. The evidence added to the record subsequent to the July 2009 rating decision relates to an unestablished fact necessary to substantiate the claim and is not cumulative or redundant of that previously considered. 

5. Affording the Veteran the benefit of the doubt, he was exposed to herbicides during his active duty service in Thailand during the Vietnam War era.


CONCLUSIONS OF LAW

1. The July 2009 rating decision that declined to reopen the claim of service connection for diabetes mellitus is final. 38 U.S.C. § 7105 (2012); 38 C.F.R. § 20.1103 (2017). 

2. The evidence received subsequent to the July 2009 decision declining to reopen the claim of service connection for diabetes mellitus is new and material and the claim is reopened. 38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017). 

3. The July 2009 rating decision that declined to reopen the claim of service connection for prostate cancer is final. 38 U.S.C. § 7105 (2012); 38 C.F.R. § 20.1103 (2017). 

4. The evidence received subsequent to the July 2009 decision declining to reopen the claim of service connection for prostate cancer is new and material and the claim is reopened. 38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017). 

5. The criteria for entitlement to service connection for diabetes mellitus have been met. 38 U.S.C. §§ 1101, 1110, 1112, 1113, 1131, 1137 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2017).

6. The criteria for entitlement to service connection for prostate cancer have been met. 38 U.S.C. §§ 1101, 1110, 1112, 1113, 1131, 1137 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material 

Generally, a claim that has been denied in an unappealed RO decision or a Board decision may not thereafter be reopened and allowed. 38 U.S.C. §§ 7104(b), 7105(c) (2012). The exception to this rule is 38 U.S.C. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. 

New evidence is defined as evidence not previously submitted to agency decision-makers. Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a). 

The provisions of 38 C.F.R. § 3.156(a) create a low threshold for the reopening of claims. The Court of Appeals for Veterans Claims (Court) noted that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which, does not require new and material evidence as to each previously unproven element of a claim. Shade v. Shinseki, 24 Vet. App. 110 (2010). For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed. Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In a November 2002 rating decision, the RO found that there was no evidence that the Veteran served in the Republic of Vietnam or that he was ever exposed to Agent Orange. Thus, the RO found that based upon the evidence of record, the preponderance of the evidence was against the claim for service connection for diabetes mellitus. Evidence then in the record included the service treatment records, service personnel records and a March 2002 VA Agent Orange examination report documenting a diagnosis of diabetes mellitus. The Veteran was informed of this decision and apprised of his appellate rights, but he did not perfect a timely appeal. Therefore, the November 2002 rating decision became final. 38 C.F.R. § 20.1103. 

In an August 2007 rating decision, the RO found that there was no evidence that the Veteran served in the Republic of Vietnam or that prostate cancer manifested to a compensable degree within a year of discharge from service. Thus, the RO found that based upon the evidence of record, the preponderance of the evidence was against the claim for service connection for prostate cancer. Evidence then in the record included the service treatment records, service personnel records and a May 2007 VA genitourinary examination report documenting a diagnosis of adenocarcinoma of the prostate. The Veteran was informed of this decision and apprised of his appellate rights, but he did not perfect a timely appeal. Therefore, the August 2007 rating decision became final. 38 C.F.R. § 20.1103. 

In February 2009, the Veteran requested that his claims be reopened, reiterating his previously denied assertions that he had temporary service in the Republic of Vietnam (en route to and from the Philippines). In a July 2009 rating decision, the RO declined to reopen the claims of service connection for diabetes mellitus and prostate cancer, finding that there continued to be no evidence that the Veteran served in the Republic of Vietnam. Thus, the RO found that based upon the evidence of record, the preponderance of the evidence was against the claims for service connection for diabetes mellitus and prostate cancer. Evidence then in the record included the service treatment records and service personnel records previously considered and VA and private treatment records confirming diagnoses of diabetes mellitus and prostate cancer. The Veteran was informed of this decision and apprised of his appellate rights, but he did not perfect a timely appeal. Therefore, the July 2009 rating decision became final. 38 C.F.R. § 20.1103. 

In December 2012, the Veteran requested that his claims be reopened. The evidence received since the July 2009 rating decision includes various lay statements submitted by the Veteran asserting that he was exposed to herbicides/Agent Orange during his service at the Royal Thai Air Force Bases (RTAFB) Udorn. 

Personnel Records show that the Veteran served at the RTAFB Udorn from August 1970 to July 1971. 

This additional evidence is not cumulative and suggests that diabetes mellitus and prostate cancer may have onset due to event or incident of the Veteran's period of service, to include herbicide exposure therein. New and material evidence has been presented to reopen the Veteran's previously denied claims of service connection for diabetes mellitus and prostate cancer. 

Service Connection 

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service. 38 U.S.C. §§ 1110, 1131. Establishing service connection generally requires (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); 38 C.F.R. § 3.303. 

In addition, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including diabetes mellitus and malignant tumors, are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service. 38 U.S.C. §§ 1101, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.307, 3.309.

That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease. If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity. 38 C.F.R. §§ 3.303(b), 3.309; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). As noted, diabetes mellitus and malignant tumors are chronic diseases.  38 U.S.C. § 1101. Therefore, section 3.303(b) is potentially applicable.

Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service. 38 C.F.R. § 3.303(d). 

Veterans who during active service served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed to an herbicide agent, unless there is affirmative evidence of non-exposure.  38 U.S.C. § 1116; 38 C.F.R. § 3.307.

VA has interpreted that regulation to mean that the presumption of service connection applies to those service members who physically set foot in the Republic of Vietnam. See Haas v. Peake, 544 F.3d 1306, 1308 (Fed. Cir. 2008). The majority of service members in Thailand during the Vietnam Era were stationed at the Royal Thai Air Force Bases (RTAFBs) of U-Tapao, Ubon, Nakhon Phanom, Udorn, Takhli, Korat, and Don Muang. If a veteran served on one of those air bases between February 28, 1961 and May 7, 1975 as a security policeman, security patrol dog handler, member of a security police squadron, or otherwise served near the air base perimeter, as shown by his military occupational specialty (MOS), performance evaluations, or other credible evidence, then herbicide exposure should be acknowledged on a facts-found or direct basis. VBA Manual M21-1, IV.ii.1.H.5.b. 

If a veteran was exposed to a herbicide agent (to include Agent Orange) during active military, naval or air service and has contracted an enumerated disease to a degree of 10 percent or more at any time after service (except for chloracne and early-onset peripheral neuropathy which must be manifested within a year of the last exposure to an herbicide agent during service), the veteran is entitled to a presumption of service connection even though there is no record of such disease during service.  38 U.S.C. § 1112; 38 C.F.R. §§ 3.307, 3.309(e).  

The enumerated diseases include diabetes mellitus, (type 2), and prostate cancer. 38 U.S.C. § 1116; 38 C.F.R. §§ 3.307(a)(6)(iii), 3.309(e), 3.313, 3.318. VA has determined there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted. See Notice, 68 Fed. Reg. 27630 -27641 (2003).  

Notwithstanding the foregoing, regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all evidence, including that pertinent to service, establishes that the disability was incurred in service. 38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994). In other words, a presumption of service connection provided by law is not the sole method for showing causation in establishing a claim for service connection for disability due to herbicide exposure. See Stefl v. Nicholson, 21 Vet. App. 120   (2007) (holding that the availability of presumptive service connection for some conditions based on exposure to Agent Orange does not preclude direct service connection for other conditions based on exposure to Agent Orange). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107(b).

Service personnel records show that the Veteran was stationed at the RTAFB Udorn from August 1970 to July 1971. His military specialty was chief of programs and documentation branch. He maintained the program communications support program for all Air Force units located in Thailand. He monitored all "CEIP, DEIPA, AF Forms 524 and CEMPIMS" submission for procedural compliance, accuracy, format and timeliness. He was the focal point for "GEEIA Work Schedule portion of the GEEIA Management system and he performed any other tasks as directed by the Chief, Programs Management Division. 

Service treatment records contain no documentation of complaints of or treatment for diabetes mellitus or prostate cancer.

The March 2002 VA Agent Orange examination report confirms that the Veteran has diabetes mellitus. A May 2007 VA genitourinary examination report confirms that he has prostate cancer.

The Veteran reported that his primary duty included maintaining accountability for all cryptographic and voice communication equipment at all the RTAF bases within Thailand. He stated that his duties entailed physical inspections of communications gear, specifically radios located in control towers and runway supervisory units at each base in Thailand. He reported that the control towers and runway supervisory units (RSU) were located on or near the flight line near the base perimeter. 

Affording him the benefit of the doubt, the Board finds that Veteran was exposed to herbicides while serving in Thailand during the Vietnam War. Specifically, while the Veteran's MOS was not that of a security policeman, security patrol dog handler, or a member of a security police squadron, he has submitted evidence indicating that he was responsible for physically inspecting communication gear/radios located in control towers and RSU which were located near the air base perimeter at Udorn. The Veteran's credible statements are consistent with the places, duties, and circumstances of his military service.   

As the Veteran is presumed to have been exposed to an herbicide agent during his service in Thailand during the Vietnam War era, service connection for diabetes mellitus and prostate cancer is warranted. 

The Board expresses no opinion regarding the severity of the disorders. The RO will assign an appropriate disability rating on receipt of this decision. Ferenc v. Nicholson, 20 Vet. App. 58 (2006) (discussing the distinction in the terms "compensation," "rating," and "service connection" as although related, each having a distinct meaning as specified by Congress).


ORDER

The application to reopen a claim for service connection for diabetes mellitus is granted.

The application to reopen a claim for service connection for prostate cancer is granted.

Service connection for diabetes mellitus is granted. 

Service connection for prostate cancer is granted. 


REMAND

The claim of service connection for an eye disorder is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900 (c). Expedited handling is requested.)

1. Remand is required to afford the Veteran VA examination to determine whether he has a current eye disorder that onset due to event or incident of his period of service or was caused or aggravated by the now service-connected diabetes mellitus. See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006); see also Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).

2. Schedule the Veteran for a VA examination to determine the nature and likely etiology of the claimed eye disorder. The VBMS file must be reviewed by the examiner. All indicated tests and studies should be performed and the clinical findings should be reported in detail. 

A comprehensive clinical history should be obtained, to include a discussion of the Veteran's documented medical history and assertions - he asserts that his eye disorder was caused or aggravated by his diabetes mellitus. After reviewing the entire record, the examiner should provide an opinion with supporting explanations as to the following: 

(A) Whether the Veteran's current eye disorder onset due to event or incident of his period of service.  

 (B) Whether the Veteran's current eye disorder was CAUSED OR AGGRAVATED (permanent worsening) by service-connected diabetes mellitus.

If aggravation of current an eye disorder by service-connected diabetes mellitus is shown, the examiner should objectively quantify, to the extent possible, the degree of aggravation beyond the level of impairment had no aggravation occurred. 

As indicated above, the examiner must review the record in conjunction with rendering the requested opinion; however, his/her attention is drawn to the following:

*April 2013 Private treatment record reflects that the Veteran underwent surgical procedure for Fuch's endothelial dystrophy of the eye.  

*January 2014 private treatment record reflects that the Veteran's intraocular lens in the right eye was causing problems. He requested and was scheduled for implant lens exchange. 

*February 2015 and June 2015 statements document the Veteran's assertion that his diabetes caused his current eye disorder. 

THE EXAMINER IS ADVISED THAT BY LAW, THE MERE STATEMENT THAT THE CLAIMS FOLDER WAS REVIEWED AND/OR THE EXAMINER HAS EXPERTISE IS NOT SUFFICIENT TO FIND THAT THE EXAMINATION IS SUFFICIENT. 

3. After completing all indicated development, readjudicate the claim.

Thereafter, as indicated, the case should be returned to the Board for the purpose of appellate disposition.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


